Citation Nr: 1204901	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-43 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to May 1974.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for left ear hearing loss and tinnitus.

The Veteran testified before the undersigned at a June 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In February 2011, the Board remanded these matters for further development.

In addition to documents contained in the claims folder, there records stored electronically in "Virtual VA."  With the exception of an August 2011 supplemental statement of the case, these records are not relevant to the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Medical records, including an April 2011 VA examination report, reveal that the Veteran has been diagnosed as having left ear hearing loss as defined by VA and tinnitus.  See 38 C.F.R. § 3.385 (2011).  Thus, current hearing disabilities have been demonstrated.

Furthermore, the Veteran has reported on numerous occasions that he was exposed to loud noise in service without the use of hearing protection associated with military weaponry during firearms training and while serving in Vietnam and associated with military aircraft while performing refueling operations.  His DD 214s reflect that his military occupational specialty was a petroleum storage specialist and that he received the Aircraft Crewman Badge.

Service treatment records reflect that the Veteran's tympanic membranes were found to be dull and impacted during a July 1971 annual physical examination.  Also, in July and November 1973 he was diagnosed as having left otitis media and he reported decreased hearing at the time of the November 1973 evaluation.

In its February 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to assess the etiology of his current left ear hearing loss and tinnitus.  The examiner was instructed to opine as to whether a relationship existed between such disabilities and the Veteran's in-service noise exposure, in-service ear infections, or in-service reports of decreased hearing.

The audiologist who conducted the April 2011 VA examination opined that it was not likely ("less likely than not") that the Veteran's hearing loss and tinnitus were due to acoustic trauma in service.  She reasoned that his hearing was within normal limits during service and that his left ear hearing loss was likely ("more likely than not") related to a medical condition and not military noise exposure.  No further explanation or reasoning was provided.

The April 2011 opinion is inadequate because while the examiner explained that the Veteran's hearing was within normal limits during service, she did not acknowledge or discuss the Veteran's report of decreased hearing in November 1973 in formulating her opinion.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

The examiner also did not provide any opinion as to whether the current hearing disabilities are related to the in-service diagnoses of left otitis media.  Furthermore, although she opined that the current left ear hearing loss was likely related to a medical condition and not military noise exposure, she did not elaborate as to the nature of such "medical condition" or provide any opinion as to its etiology.

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, a remand is necessary in order to obtain new opinions as to the etiology of the Veteran's current left ear hearing loss and tinnitus.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

A review of the Veteran's VA treatment records reveals that on several occasions he has reported that he received private medical treatment for his hearing disabilities from "Dr. Moretz."  There is no evidence that any efforts have been taken to obtain relevant treatment records from that treatment provider.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  A remand is also necessary to attempt to obtain any relevant records from "Dr. Moretz."

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for tinnitus and left ear hearing loss from "Dr. Moretz."

All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file. 

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the April 2011 VA audiological examination to review the claims file, including this remand, and provide opinions as to the etiology of the Veteran's current tinnitus and left ear hearing loss.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left ear hearing loss had its onset in service, is related to his conceded in-service noise exposure, is related to his reported decreased hearing in service, is related to his diagnosed left otitis media and/or dull tympanic membranes in service, or is otherwise the result of a disease or injury in service.

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus had its onset in service, is related to his conceded in-service noise exposure, is related to his reported decreased hearing in service, is related to his diagnosed left otitis media and/or dull tympanic membranes in service, or is otherwise the result of a disease or injury in service.

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus and/or left ear hearing loss are related to a separate left ear disability.  

If so, the opinion provider should report the nature of any such disability and opine as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service, is related to the Veteran's conceded in-service noise exposure, is related to his reported decreased hearing in service, is related to his diagnosed left otitis media and/or dull tympanic membranes in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the opinion provider must acknowledge and discuss the Veteran's conceded noise exposure in service as well as his documented in service treatment for decreased hearing, left otitis media, and dull tympanic membranes in July 1971 and July and November 1973.

The opinion provider must provide reasons for each opinion given. 

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

If the April 2011 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA audiological examination to obtain the necessary opinions.

3.  The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


